J-A04033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 PATRICIA A. DIMITRI                       :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 MARCUS DIMITRI                            :
                                           :
                    Appellant              :   No. 314 EDA 2021

            Appeal from the Order Entered December 22, 2020
   In the Court of Common Pleas of Montgomery County Civil Division at
                         No(s): No. 2014-09013


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED MAY 4, 2022

      M.D. (“Father”) appeals from the order finding him in contempt for

failing to follow a custody order. Father argues the order was not definite,

clear, and specific, he did not act volitionally or with wrongful intent, and the

counsel fees did not have evidentiary support. We conclude the trial court did

not abuse its discretion and affirm.

      Father and P.D. (“Mother”) share custody of two minor children, A.D.,

born July 2004, and C.D., born August 2006. The parties have filed various

motions to modify custody and emergency motions since the original 2017

custody order. The most recent custody order was issued in February 2020,

and provided for shared physical custody, as follows:

         Mother shall have physical custody of [A.D.] on every other
         weekend from Friday to Monday at school and overnight on
         Monday and Tuesday, and Father shall have physical
         custody of [A.D.] on every other weekend from Friday to
         Monday and overnight on Wednesday and Thursday.
J-A04033-22



Custody Order, filed Feb. 11, 2020, at 1-2. On December 3, 2020, Mother filed

an emergency petition for contempt. Mother alleged that she had continued

to see C.D. per the custody schedule but had not had her custody time with

A.D. since November 9, 2020. Father filed an answer claiming that Mother’s

actions were preventing her contact with A.D.

       The court held a Zoom conference on the motion on December 7, 2020,

and entered an order directing Father to comply with the February 2020

custody order. The following day, December 8, 2020, the court1 entered an

order requiring Father to comply with the December 7 order, granting Mother

make-up custody time, and warning Father of possible contempt sanctions:

          Father shall fully comply with the Court’s Order of December
          7, 2002 or face sanctions including a finding of contempt
          and possible incarceration. Mother shall also be granted
          make-up time for December 7-8, 2020 and any other dates
          for which Father failed to comply with the custody schedule
          of 2/11/20.

Order, Dec. 8, 2020.

       A week later, on December 15, 2020, Mother filed a third emergency

petition for contempt, stating she had still not had her custody time with A.D.

That same day, the court2 ordered that “[p]ending the December 22, 2020

hearing, Father and Mother shall comply with existing custody orders or face

sanctions.” Order, Dec. 15, 2020. Father filed a response asserting, among
____________________________________________


1The Honorable Daniel J. Clifford, III is the trial judge in this case, but the
Honorable Garrett D. Page entered the order on this emergency motion.

2The Honorable Henry S. Hilles, III entered the order on this emergency
motion.

                                           -2-
J-A04033-22



other things, that A.D. “is 16 ½ years old and can drive or upon leaving the

house, be picked up by friends, etc.,” Father does not prevent A.D. from being

with his Mother, and Father “has no ability to physically make [A.D.] be with

his Mother against [A.D.’s] will.” Answer to 3rd Emergency Petition for

Contempt, filed Dec. 21, 2020, at ¶ 19.

      The trial court summarized the testimony at a December 22, 2020

hearing as follows:

         At the Hearing, Mother testified that she had not really seen
         [A.D.] since an overnight visit on November 8, 2020.18
         When asked the reason why, she responded that Father was
         not allowing [A.D.] to go to Mother's residence. In her
         testimony, Mother recalled one phone call from [A.D.] where
         he was in a closet, crying, and stating that: “I can’t come
         and see you right now. Dad’s upset and I have to listen to
         what he says or else he’s never going to see me again, and
         he’s never going to pay for my school.”
            18. . . There had been one dinner visit at a restaurant
            on December 11, 2020 and a two hour time period on
            the eve of the Hearing. In all, Mother calculated she
            had missed 19 custodial days.

         A series of text messages, admitted as Exhibits to the
         record, bolstered Mother’s testimony wherein [A.D.]
         indicated that Father would not speak to him ever again and
         would refuse to pay for his private school tuition if he did go
         to Mother’s residence. Furthermore, the text exchanges
         clearly demonstrated that [A.D.] did wish to see his Mother
         but, according to [A.D.], Father was refusing to let him go—
         not even for Thanksgiving.22
            22 . . . [A.D.] specifically sent Mother numerous texts
            that stated: “dad said I can’t go.”; “he said u can’t
            pick me up.”; “dad is treating [sic threatening] me and
            saying that he will leave me and stop paying for my
            school if I go to your house. . . I obviously want to see
            you but I am not aloud (sic) .”; and “I wish I could see
            u.” See Exhibit “M- 1”

                                      -3-
J-A04033-22


       When Mother was questioned about [A.D.’s] whereabouts
       the night prior to the Hearing, she stated that she saw
       [A.D.] on December 21, 2020 only briefly, for about 2 hours,
       before he left to go stay at the home of his girlfriend’s
       parent’s. Mother stated that she attempted to text [A.D.] to
       confirm where he was and told him to come back. According
       to Mother, [A.D.] stated he was confused as to what “the
       right thing to do” was because he had been given different
       information from both Mother and Father. Moreover, [A.D.]
       had witnessed Father continuously violate the Order
       believing he also did not have to follow it [].

       In his testimony, Father clearly was allowing [A.D.] to go
       to-and-from staying overnight at his girlfriend’s parent’s
       house freely, in lieu of going to Mother’s house on her
       custodial time. Additionally, despite the ongoing behavioral
       issues [A.D.] was having with school (he was suspended
       from his current private school for one week due to drug
       use, having been expelled for drug dealing at his prior
       private school), Father was allowing him to decide where he
       was going to be staying during the 3 or 4 nights of Mother’s
       custodial time during each week.” Father argued that [A.D.]
       did not want to go to Mother’s house because he felt unsafe.
       This was contraindicated since [C.D.] was observing the
       50/50 schedule, without any issues, and the substance of
       [A.D.’s] texts to Mother.29
          29   . . . Notably, Father did not object to the
          authenticity of the texts or, when questioned
          numerous times by the undersigned, offer any
          explanation of his own on their content. . . .

       Notably, when Father was pressed by the undersigned on
       exactly what form of discipline he had imposed on [A.D.] for
       failing to comply with the Court Order, the following
       exchange occurred:

          THE COURT: I want to know what form of discipline
          that you’ve imposed on him for failing to comply with
          the court order, [Father]. I want to know exactly the
          form of discipline you’ve imposed on him for not
          complying with the order.

          THE WITNESS. We took away his Xbox. We took away
          his phone. He was grounded.


                                  -4-
J-A04033-22


            THE COURT: How long was the Xbox taken away for?

            THE WITNESS: That was for the drugs. That was for
            the drugs.

            THE COURT. I want to know exactly what form of
            discipline you imposed on [A.D.] for not complying
            with this order and when and for what length of time
            since November 9th.

            THE WITNESS: I’ve been trying to reason with
            him. I didn’t put any discipline. What am I
            supposed to do? [Emphasis added]

         It was clear that Father had no problem punishing [A.D.] for
         his drug related issues, but that he chose not to punish him
         for failing to comply with the Court Order to see his Mother.

         In addition, as Father’s testimony continued, it became
         abundantly clear that Father had no reservation about
         “turfing” responsibility for [A.D.’s] care and control on
         Mother’s custodial days to somebody else, [A.D.’s]
         girlfriend’s mother, despite knowing very little firsthand
         about that household.

         In short, just since December 7, 2020, Father testified that
         he had essentially permitted five overnights at [A.D.’s]
         girlfriend’s parent’s house, while Mother did not have one.
         Father simply did not have any interest in controlling
         [A.D.’s] behavior under the Agreed Order and appeared
         more focused instead on building his case on the custody
         modification proceedings he has pending against Mother.

         In addition, during the course of the hearing, it was
         disclosed that Father had once again scheduled therapy for
         the children with the parent’s co-parenting counselor,
         instead of the very specific instructions in the undersigned’s
         July 20, 2020 Order to resume with Mr. Matika, which the
         Court found to be a “work-around” and manipulative.

Trial Court Opinion, filed Feb. 26, 2021, at 5-8 (“1925(a) Op.”) (footnotes

citing record omitted).




                                     -5-
J-A04033-22



        The court found Father in contempt of the December 7 and December 8

orders and imposed a sanction of payment of counsel fees and filing costs of

$4,396.50, and directed that Father relinquish A.D. to Mother “forthwith.” It

further ordered that Mother would have custody of both Children until January

11, 2021, except for time during the Christmas holiday. The order provided

that if Father did not comply, he would be sanctioned $500 per day until he

complied and directed him to surrender himself to the Sheriff’s Office for

additional proceedings to be conducted on December 30. Father complied with

December 22 order and the court cancelled the December 30 hearing.3 Father

filed a timely notice of appeal.

        Father raises the following issues:

           1. May a party be held in contempt of a custody order which
           does not specify the date on which custody is to take place?

           2. May a party be held in contempt of an order which
           requires him to control a 17 year old boy who is larger than
           he is?

           3. May a party be assessed counsel fees where there was
           no proof offered in support of the necessity or amount of
           counsel fees?

Father’s Br. at 6.4

        In first two issues, Father challenges the finding of contempt. He argues

the order did not make clear which parent had custody when and therefore
____________________________________________


3 The trial court also sanctioned Father in the divorce/equitable distribution
case between the parties. Father appealed that order, which we address in a
separate memorandum filed at docket number 313 EDA 2021.

4   Mother did not file an appellate brief.

                                           -6-
J-A04033-22



there was doubt in Father’s mind as to when Mother’s custody period began.

He argues that the orders referred back to the February 2020 order, which

provided custody on an alternating week schedule. Father maintains there was

no way to tell from the order whose custodial week was when and therefore

claims Mother failed to show the order was sufficiently clear.

      Father next argues that he did not act volitionally or with wrongful

intent. He claims he cannot control the acts of his then nearly 17-year-old son

and argues that A.D. “simply visited his girlfriend” rather than his Mother or

Father. He points out that the trial court thought Father should have imposed

discipline, as Father did when A.D. was selling drugs, but argues that the level

of offense was not the same. Father claims the transcript shows the court “was

not willing to accept anything [Father] had to say, and just did not like his

parenting style.” Id. at 17. He claims the court ignored that Mother also could

not control A.D.

      We review an order holding a party in contempt for an abuse of

discretion. Harcar v. Harcar, 982 A.2d 1230, 1234 (Pa.Super. 2009). “The

court abuses its discretion if it misapplies the law or exercises its discretion in

a manner lacking reason.” Id. (citation omitted). “Each court is the exclusive

judge of contempts against its process. The contempt power is essential to

the preservation of the court’s authority and prevents the administration of

justice from falling into disrepute.” Habjan v. Habjan, 73 A.3d 630, 637

(Pa.Super. 2013) (quoting Langendorfer v. Spearman, 797 A.2d 303, 307

(Pa.Super. 2002)).

                                       -7-
J-A04033-22



      “To sustain a finding of civil contempt, the complainant must prove

certain distinct elements: (1) that the contemnor had notice of the specific

order or decree which he is alleged to have disobeyed; (2) that the act

constituting the contemnor’s violation was volitional; and (3) that the

contemnor acted with wrongful intent.” Lachat v. Hinchcliffe, 769 A.2d 481,

489 (Pa.Super. 2001). To be punished for the contempt, the order must have

been ”definite, clear, specific – leaving no doubt or uncertainty in the mind of

the contemnor of the prohibited conduct.” Id. at 488-89 (quoting Marian

Shop, Inc. v. Baird, 670 A.2d 671, 673 (Pa.Super. 1996)) (emphasis

removed).

      Here, the orders were definite, clear, specific, and left no doubt or

uncertainty as to the conduct required. The December 7 order directed

compliance with the February 2020 order “forthwith.” When Father did not

bring A.D. on December 7, the court again ordered him to do so on December

8. And, when he again did not comply, the court issued a third order requiring

Father to resume the custody schedule. That the February 2020 custody order

provided for alternating weeks does not make it indefinite. Indeed, December

7, 2020, and December 8, 2020, were a Monday and a Tuesday, and the

February 2020 order explicitly gave Mother overnight custody on Mondays and

Tuesdays.

      Father next contends that he did not act volitionally and with wrongful

intent. The trial court found that Mother established by a preponderance of

the evidence that Father acted volitionally or with wrongful intent. It noted

                                     -8-
J-A04033-22



there had been three separate orders since December 7, 2020, directing

Father to comply and he repeatedly chose not to. He also chose not to

discipline A.D. for A.D.’s alleged refusal to follow the schedule, yet he

permitted A.D. to spend nights at his girlfriend’s house. Further, the court

credited Mother’s testimony and the texts from A.D. regarding Father’s intent

not to comply. The court noted that Father attempted to excuse his behavior,

claiming it was not his fault, but then testified he did not do anything when

A.D. did not comply with the order. It concluded there was no justification for

Father’s noncompliance. The court did not find Father’s testimony that A.D.

did not feel safe at Mother’s house credible, citing Mother’s testimony and the

text messages. The court found that “it was clear that [A.D.] was afraid of

Father and his threats of retaliation (and that he truly wanted to see his

Mother).” 1925(a) Op. at 16. It further noted that Father’s testimony “was

belied by the fact that the parties’ other child . . . was observing the 50/50

schedule without any issues or concerns over safety.” Id. The record supports

the trial court’s findings and it did not abuse its discretion in finding Father

acted volitionally and with wrongful intent.

      In his final issue, Father claims Mother failed to offer proof of counsel

fees. He claims that counsel fees must be proven and no proof was offered.

He argues the court awarded fees without holding a hearing, accepted the

allegations of the petition for counsel fees, and relied on an affidavit that was

not of record. Father states counsel sent the affidavit to the court and to Father

but did not file it with the trial court.

                                        -9-
J-A04033-22



      Father failed to object at the hearing and failed to raise the issue in the

Rule 1925(b) statement and has therefore waived the claim. See Pa.R.A.P.

302(a) (“[i]ssues not raised in the trial court are waived and cannot be raised

for the first time on appeal”); Pa.R.A.P. 1925(b)(vii) (“[i]ssues not included in

the Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived”). At the hearing on the contempt petition, the

court asked Mother’s counsel if he had a certification of counsel fees. N.T.,

12/22/2020, at 73. Counsel stated he had it with him and would email it. Id.

at 73-74. Counsel stated the bill was itemized and pertained solely to the

contempt petitions. Id. at 74. When issuing its ruling on the record, the court

stated Mother was entitled to reimbursement of counsel fees and the court

would review the fees following the proceedings and issue an amount. Id.

Father did not object, to either relying on the certification, although it had not

been admitted, or to the lack of a hearing on fees.

      Further, in his Rule 1925(b) statement, Father alleged:

         1. The attorneys fees were excessive, punitive and
         unwarranted and not related to any actual attorneys fees
         and unrelated to the facts presented in the petition.

         2. The remedy is overreaching in not being related to the
         alleged violation.

         3. The remedy is overreaching in not being supported by
         the proven facts.

Pa.R.A.P. 1925(b) Statement.

      Due to the vagueness of Father’s Rule 1925(b) statement, the court

incorrectly “guessed” at the issues Father was trying to raise. See 1925(a)


                                     - 10 -
J-A04033-22



Op. at 19 (noting the issue that the fees were excessive, punitive, and

unwarranted was “‘vague’ and “[i]f it had to guess, Father may be questioning

the sanction of attorney’s fees because Father routinely argued . . . that

Mother was to blame for [A.D.’s] refusal to see Mother on her custodial days”);

id. at 21 (finding issue that remedy is overreaching was “vague” and “[i]f the

court [was] forced to guess, Father may be arguing that the Order directing

him to report to the court for sentencing if he did not comply, was

overreaching”). The trial court therefore did not address Father’s argument

that the award of attorney’s fees was not proper because the support was not

admitted into the record. Father’s issues do not mention that the certification

and affidavit were not part of the record or that the court failed to hold a

hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/04/2022




                                    - 11 -